DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 21 May 2021 has been entered.

Applicant's amendment, filed 21 May 2021, is acknowledged.  Claims 1-44, 48, 54, 60, 66, 68 have been cancelled.  Claim 45 has been amended.  Claims 45-47, 49-53, 55-59, 61-65, 67, and 69-77 are pending and under consideration.
The present application is being examined under the pre-AIA  first to invent provisions.

Information Disclosure Statement
The information disclosure statement filed 26 May 2021 has been considered.  An initialed copy of the IDS accompanies this Notice.  

Terminal Disclaimer
The terminal disclaimer filed on 21 May 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US9096651 (of record) or US9828429 (of record) has been reviewed and is accepted.  The terminal disclaimer has been recorded.



EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Janis K. Fraser on 14 June 2021.

Claims 74, 75, and 76 of the application has been amended as follows: 
74.    (Currently Amended) The method of claim [[74]] 73, wherein the modified antigen-binding molecule comprises an FcRn-binding domain and is a chimeric IgG antibody, humanized IgG antibody, or human IgG antibody.

75.    (Currently Amended) The method of claim [[74]] 73, wherein the modified antigen-binding molecule is a multispecific IgG antibody that binds to at least two types of antigens.

76.    (Currently Amended) The method of claim [[74]] 73, wherein the two or more exposable positions in the second antigen-binding molecule are occupied by negatively charged amino acid residues.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  The terminal disclaimer filed 21 May 2021 obviated the previous rejections of record.  Claims 45-47, 49-53, 55-59, 61-65, 67, and 69-77 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessica H Roark, telephone number 571-270-1960.  The examiner works a flexible schedule, but she can normally be reached Monday to Friday between 8 am and 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JULIE WU, can be reached at 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JESSICA H ROARK/Primary Examiner, Art Unit 1643